DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claim 14 is objected to because of the following informalities:  
	On line 5, the limitation “instructing a user a direction” should be changed to “instructing to a user a first direction”;
	On line 7, the limitation “instructing the user a direction” should be changed to “instructing to a user a second direction”;
	Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 7, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “instructing a user to navigate an ultrasound probe….and automatically joining the first and second images together.” It is unclear from the claim language how the instructions to the user relate to automatically joining the images. The specifications state: “The user is instructed to move or continue moving the probe selected amounts in each of the horizontal and vertical planes to decrease an offset between the images, thereby increasing a matching value” (Paragraph 18) and “the matching value may correspond to an accuracy of a joining of the first image and the second image” (Paragraph 47). Therefore, for examination purposes, the instructions would be understood as pertaining to the joining of the images via 
Furthermore, it is unclear whether the instructions are to navigate a probe to a new location based on a first image at a first anatomical location that was acquired while acquiring a second image at the second anatomical location or whether the instructions are to navigate the probe to a different, second, location to acquire a second image based on a previously acquired first image.  Based on the flow chart in Fig. 3 of applicant’s drawings, it is understood that the first image is acquired independently of the second, then the second image is acquired.  Therefore, for examination purposes, the claim limitation will be understood as: “instructing a user, based on a previously acquired first image at a first anatomical location, to navigate an ultrasound probe to acquire a second image at a second, different anatomical location, via a movement in a horizontal plane or a pressure in a vertical plane.”
Claim 15 recites: “increasing a size of the arrow to increase an instructed amount in which the ultrasound probe is desired to move, wherein the first plane is parallel to a scanning surface” and Claim 16 recites: “decreasing a size of the arrow to decrease an instructed pressure which is desired to be applied to the ultrasound probe, wherein the second plane is perpendicular to the first plane, wherein an amount of size decrease is based on ultrasound volume data”. Applicant does not disclose how the increase in arrow size is correlated to the specific amount in which the ultrasound probe is desired to move nor how decreasing the arrow size is correlated to the specific amount of pressure to be applied. Therefore it is unclear to one of ordinary skill in the art, the quantitative amounts for which the arrows are increased or decreased by nor how the decrease is based on ultrasound volume data. For examination purposes the, claim limitations will be understood as: increasing the size of the arrow correlates a change in movement direction and decreasing the size corresponds to a change in pressure. 
For the aforementioned reasons, claims 1, 15, 16, and those dependne therefrom are indefinite. 

Claim Rejections - 35 USC § 101
Claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception in the form of an abstract idea. Specifically, the claims recite a mental processes without significantly more.1 
Claim 1 recites: “instructing a user to navigate an ultrasound probe via a movement in a horizontal plane or a pressure in a vertical plane based on a previously acquired first image at a first anatomical location while acquiring a second image at a second, different anatomical location; automatically joining the first and second images together.” The relationship between instructing a user to navigate a probe and automatically joining images, are not related, and both, under their broadest reasonable interpretation covers performance of the limitation in the mind. That is, nothing in the claims precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, claim 1 encompass a user, mentally deciphering the direction in which to navigate a probe based on looking at a first image at a first location while the probe is at a second location and the user mentally combining the in their minds. Therefore, under its broadest reasonable interpretation, the claim covers performance of the limitation in the mind. 

Claim 14 recites: “instructing a user a direction in a first plane in which to navigate the ultrasound probe while acquiring a second image”, “instructing the user a direction in a second plane, perpendicular to the first plane, in which to navigate the probe”, and “calculating a matching value based on offsets in the first and second planes between the first image and the second image”, and “combining the first image and the second image side-by-side at edges of the first and second images”. These limitations recited are steps, which under their broadest reasonable interpretation covers performance of the limitation in the mind. That is, nothing in the claims precludes the steps from practically being performed in the mind or with the use of basic physical aids. For example, in context, claim 14 encompass a user, mentally deciphering the 
Accordingly, claims 1, 8, and 14 recite abstract ideas in the form of mental processes.

The judicial exception is not integrated into a practical application. Claim 1 does not recite the additional elements. Claim 8 and 14 both recite displaying components. More specifically, claim 8 recites: “display a first image on the display device; display a second image, different than the first image on the display device” and claim 14 recites: “displaying a first image acquired via an ultrasound probe on a display screen; displaying a location of the ultrasound probe relative to a coordinate system of the first image on the display screen.”  The additional element are which are insignificant extra-solution, specifically post-solution, activities2. These post-solution activities are not integrated into the claims as a whole because they do not relate to the instructing the user, nor calculating values, nor combining images. They only serves to indicate that the image is displayed and displaying the result of the data gathered, in conjunction with abstract ideas does not sufficiently integrate into a practical application. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not pose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.

Dependent claims 2, 4 – 7, 9, 10, 12, 13, and 17 – 19 as cited, do not sufficiently link to a practical application or recite elements which constitute significantly more. These claims do not contain element or combination of elements that go beyond the judicial exception because they do not recites additional elements that either integrate the recited judicial exception into a practical application or amount to significantly more. Claims 2 and 19 further the calculation step by limiting the range of values that can be used to calculate by setting a threshold. Claims 4 and 5 specify the nature of the planes on which scanning is done. Claim 6, 7, 9, 12, 13, and 18 specify attributes of the nature of the images being looked at by the user. Claims 10 and 17 are extra-solution activities, specifically post-solution, activities of displaying 
For the aforementioned reasons, the subject matter of claims 2, 4 – 7, 9, 10, 12, 13, and 17 – 19 , as cited, do not amount to significantly more, do not define an inventive concept, and therefore do not constitute a practical application or significantly more than the abstract ideas identified in parent claims 1, 8, and 14. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 20190150894 A1) and further in view of Kim (US 20130018265 A1)

Regarding claim 1, Kato teaches a method comprising:
instructing a user to navigate an ultrasound probe via a movement in a horizontal plane or a pressure in a vertical plane (Kato – [0087]: “Specifically, the display controller 305 displays a guide image serving as an objective index indicating a movement direction, a movement amount, an inclination angle, a rotation direction, and a rotation amount for moving the probe 102 to the target position on the display unit 104” and [0035]: “The detection unit 103 obtains, as information on a movement of the probe 102, information on a speed of a movement of the probe 102 relative to the object, information on a rotation speed of the probe 102, and information on a degree of a pressure applied to the object. The detection unit 103 transmits the obtained information on a movement of the probe 102 to the control device 101” and Fig. 5 depicting the location of the probe relative to a patient. – It is known to one having ordinary skill in the art that the “movement direction” referred to encompasses both the horizontal and vertical directions as rotation occurs in a horizontal plane and as the detection unit obtains information on degree of pressure applied and pressure is in the vertical direction) based on a previously acquired first image at a first anatomical location while acquiring a second image at a second, different anatomical location (Kato – [0085]: “The determination unit 304 stores the positional information of the probe 102 obtained when it is determined that a photoacoustic image is to be displayed on the display unit 104 during an operation on the probe 102. Hereinafter, a position of the probe 102 obtained when a preceding photoacoustic image is displayed is referred to as a target position” (emphasis added)). 
Kato does not teach joining the first and second images. 
However, Kim, in the same field of ultrasound imaging, teaches comprising automatically joining the first and second images together (Kim – [0100]: “the aggregated tissue edge image generator 211 generates an aggregated tissue edge image by aggregating the reference blocks including the edge of the tissue component and the reference blocks not including the edge of the tissue component” and Fig. 6). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the method of Kato with that of Kim in order to remove noise from images via edge identification techniques (Kim – [008]). 
Regarding claim 2, the modified device of Kato teaches first and second images are generated from volume data (Kim – [0007]: “…generating a plurality of two-dimensional (2D) ultrasound images from three-dimensional (3D) ultrasound volume data…”), and wherein automatically joining (Kim – [0064]: “the aggregated tissue edge image generator 211 generates an aggregated tissue edge image from the plurality of tissue edge images” ) the first and second images together is in response to a matching value of the images being greater than a threshold matching value (Kim – [0011]: “The matching of the blocks may include determining that a block in the reference tissue edge image matches a corresponding block in the first tissue edge image or the second tissue edge image if a normalized cross-correlation (NCC) indicating a similarity between the two blocks is greater than a threshold indicating that the two blocks match each other”). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the method of Kato with that of Kim to use thresholds to enhance an image quality of ultrasound images (Kim – [0006]). 
Regarding claim 3, the modified device of Kato teaches wherein the matching value is based on an offset of the first and second images along the horizontal plane and the vertical plane (Kim – [0019]: “The plurality of 2D ultrasound images may be adjacent to each other in 2D ultrasound images extractable from the 3D ultrasound volume data” – it is known to one having ordinary skill in the art that images that are adjacent to each other are not the same image and therefore are inherently “offset” from each other and occupy different locations on the horizontal and vertical plane), wherein the matching value increases as the offset decreases (Kim – [0089]: “To detect similar blocks by block matching, normalized cross-correlation (NCC) may be used. If an NCC value is large, a similarity between two images is also large” – it is known to one having ordinary skill in the art that if a similarity is increases, the offset or “difference” is decreased). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the method of Kato with that of Kim in order to use similarity thresholds to enhance an image quality of the ultrasound images (Kim – [0006]).
Regarding claim 4, Kato teaches wherein the horizontal plane is parallel to a scanning surface of a patient (Kato – [0087]: “Specifically, the display controller 305 displays a guide image serving as an objective index indicating a movement direction, a movement amount, an inclination angle, a rotation direction, and a rotation amount for moving the probe 102 to the target position on the display unit 104” and Fig. 5. – It is known to one having ordinary skill in the art that the “movement direction” referred to encompasses movement in the horizontal direction as rotation occurs in a horizontal plane).
Regarding claim 5, Kato teaches wherein the vertical plane is perpendicular to a scanning surface of a patient (Kato – [0035]: “The detection unit 103 obtains, as information on a movement of the probe 102, information on a speed of a movement of the probe 102 relative to the object, information on a rotation speed of the probe 102, and information on a degree of a pressure applied to the object. The detection unit 103 transmits the obtained information on a movement of the probe 102 to the control device 101” and Fig. 5 depicting the location of the probe relative to a patient. – It is known to one having ordinary skill in the art that the “movement direction” referred to encompasses the vertical direction as the detection unit obtains information on degree of pressure applied and pressure is in the vertical direction).
Regarding claim 6, the modified device of Kato teaches the first image is contiguous with the second image (Kim – [0087]: “Since the plurality of tissue edge images are generated from neighboring ultrasound images, the plurality of tissue edge images are also adjacent (“contiguous”) to each other”). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the method of Kato with that of Kim in to use images contiguous to each other in order to easily track the position of each image using simple calculations (Kim – [0087]). 
Regarding claim 7, the modified device of Kato teaches the first and second anatomical locations are contiguous (Kim – [0087]: “Since the plurality of tissue edge images are generated from neighboring ultrasound images, the plurality of tissue edge images are also adjacent (“contiguous”) to each other” – it is known to one having ordinary skill in the art that neighboring ultrasound images that have adjacent tissue edges implies that the ultrasound images are taken from contiguous anatomical locations). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the method of Kato with that of Kim in to use images contiguous to each other in order to easily track the position of each location in which the images were taken using simple calculations (Kim – [0087]).



Claim 8, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas (US 20120176406 A1) in view of Kim (US 20130018265 A1).

Regarding claim 8, Elenbaas teaches a system (Elenbaas [0032]: “a medical imaging system”), comprising: 
an ultrasound device comprising a probe (Elenbaas [0060]: “ the invention also relates to other image acquisition procedures, such as photography or ultrasound imaging” –  It is known to one having ordinary skill in the art that all ultrasound imaging device comprise sensors/ “probes”) and a display device (Elenbaas [0058]: “display device 16”);  
and a controller with computer-readable instructions stored on non-transitory memory (Elenbaas [0037]: “… a computer program or a computer program element is provided that is characterized by being adapted to execute the method steps of the method according to one of the preceding embodiments, on an appropriate system”) thereof that when executed enable the controller to:  
(Elenbaas [Abstract]: “First image (212)” and Fig. 5 – Image 212); 
display a second image, different than the first image on the display device (Elenbaas [Abstract]: “Second image (214)” and Fig. 5 – Image 214);
 and identify shared reference points between the first image and the second image (Abstract: “c) determining a boundary connecting sector connecting adjacent boundaries of the first image and the second image”). 
Elenbaas does not teach using a matching value to stitch the images. 
However, Kim, in the same field of ultrasound image manipulation, teaches calculate a matching value including along edges of the first image and the second image (Kim – [0089]: “To detect similar blocks by block matching, normalized cross-correlation (NCC) may be used. If an NCC value is large, a similarity between two images is also large”); and stitch the first image and the second image along respective edges in response to the matching value being greater than a threshold value (Kim [0011]: “The matching of the blocks may include determining that a block in the reference tissue edge image matches a corresponding block in the first tissue edge image or the second tissue edge image if a normalized cross-correlation (NCC) indicating a similarity between the two blocks is greater than a threshold indicating that the two blocks match each other”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the system of Elenbaas with that of Kim in order to remove noise from images via edge identification techniques (Kim – [008]).
Regarding claim 9, Elenbaas teaches wherein the first image and the second image do not overlap (Elenbaas [0015]: “The first image data is adapted by cutting the first image data according to the cutting data removing the overlapping region of the first image data and the second image data is adapted by cutting the second image data according to the cutting data removing the overlapping region of the second image data”). 
Regarding claim 12, Elenbaas teaches the instructions further enable the controller ( [0027]: “a computer program or a computer program element…on an appropriate system) identify reference points in the first image and the second image, wherein the reference points include one or more of a tendon, a skeleton, a joint, an organ, a nerve, a blood vessel, a tumor, and a fetus (Abstract: “determining a boundary connecting sector connecting adjacent boundaries of the first image and the second image” and Figs. 10  depicting two skeletal images being connected via determination of the boundary connecting sector as explained in [0074]).  
Regarding claim 13, Elenbaas teaches the first image and the second image share at least one reference point (Abstract: “a boundary connecting sector”).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Elenbaas (US 20120176406 A1) in view of Kim (US 20130018265 A1) and further in view of Shen et al. (US 20080186378 A1).

Regarding claim 10, the modified system of Elenbaas teaches the system substantially as claimed in claim 8, but does not teach displaying a location of the probe. However, Shen, in the same field of ultrasound display devices, teaches the instructions further enable the controller to display a location of the probe relative to the first image and the second image on the display device (Shen – [0048]: “Because it is carried out effectively in real-time, the doctor has an continuously refreshing prostate model and biopsy guidance displayed on the computer screen as he or she moves the probe-needle device”). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the system of Elenbaas with that of Shen in order to provide a doctor with updated information on the location of the probe over time such that the doctor can guide the probe to the desired target as the organ moves (Shen – [0007] and [0048]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Elenbaas (US 20120176406 A1) in view of Kim (US 20130018265 A1) and further in view of Kato et al. (US 20190150894 A1).

Regarding claim 11, the modified system of Elenbaas teaches the system substantially as claimed in claims 8 and 10 and teaches a matching value being greater than a threshold matching value (Kim – [0011]: “The matching of the blocks may include determining that a block in the reference tissue edge image matches a corresponding block in the first tissue edge image or the second tissue edge image if a normalized cross-correlation (NCC) indicating a similarity between the two blocks is greater than a threshold indicating that the two blocks match each other”). The modified system of Elenbaas does not teach the instructions are configured to instruct a user to actuate the probe along a horizontal plane parallel to a surface of a patient’s body and a vertical plane perpendicular to the surface of the patient’s body to increase the matching value if the matching value is not greater than the threshold value. However, Kato, in the same , wherein the instructions are configured to instruct a user to actuate the probe along a horizontal plane parallel to a surface of a patient’s body and a vertical plane perpendicular to the surface of the patient’s body (Kato – [0087]: “Specifically, the display controller 305 displays a guide image serving as an objective index indicating a movement direction, a movement amount, an inclination angle, a rotation direction, and a rotation amount for moving the probe 102 to the target position on the display unit 104”). It is known to one having ordinary skill in the art that moving a probe to a target is a means of matching the probe to the target. Kim teaches using matching values under a certain threshold to aggregate images and Kato teaches instructing a user to move a probe to a target which is a means of “matching” to a target. The modification of the system with the teaching of Kato in lieu of Kim would result in a user being instructed to actuate the probe along a horizontal plane parallel to a surface of a patient’s body and a vertical plane perpendicular to the surface of the patient’s body to increase the matching value if the matching value is not greater than the threshold value. It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the system of Elenbaas and Kim with that of Kato in order to provide visual instructions to the user as to how to direct the ultrasound probe (Kato - [0087]) and in order further enhance image quality by increasing the similarity of the images so as to further reduce noise in the images (Kim – [0010]). 

Claims 14, 17, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 20080186378 A1) in view of Kim et al. (US 20130018265 A1) and further in view of Elenbaas (US 20120176406 A1).

Regarding claim 14, Shen teaches a method (Shen – “A method and apparatus are disclosed…”), comprising: 
displaying a first image acquired via an ultrasound probe on a display screen (Fig. 2);
(Shen – [0037]: “Combining the above techniques, a prostate surface 50 and biopsy needle 52 are simulated and displayed on a display screen 40 with their coordinates displayed in real-time as best shown in FIG. 2”); 
instructing a user a direction in a first plane in which to navigate the ultrasound probe while acquiring a second image (Shan – [0057]: “The doctor is then navigated toward this updated target for sampling”, [0025]: “FIG. 9 shows a schematic of the renewed prostate position, targets within, and needle guidance” and Fig. 9 – it is known to one having ordinary skill in the art that a movement of a probe in a 3D space encompasses navigating the in three planes (xz, yx, and xy planes) which encompass a “first plane”); 
instructing the user a direction in a second plane, perpendicular to the first plane, in which to navigate the probe (Shen – [0057]: “The doctor is then navigated toward this updated target for sampling”, [0025]: “FIG. 9 shows a schematic of the renewed prostate position, targets within, and needle guidance” and Fig. 9 – it is known to one having ordinary skill in the art that a movement of a probe in a 3D space encompasses navigating the in three planes (xz, yx, and xy planes) which encompass a “second plane” such as the yz plane which is perpendicular to the xy plane). Shan also teaches displaying values (Paragraph 37: “Combining the above techniques, a prostate surface 50 and biopsy needle 52 are simulated and displayed  on a display screen 40 with their coordinates displayed in real-time” and Fig. 2). 
Shen does not teach calculating a matching value based on offsets in the first and second planes between the first image and the second image and combining the first and second image side-by-side at edge. However, Kim, in the same field of ultrasound imaging methods teaches, calculating a matching value based on offsets in the first and second planes between the Kim – [0089]: “To detect similar blocks by block matching, normalized cross-correlation (NCC) may be used. If an NCC value is large, a similarity between two images is also large”, and Shen – [0032]: “The above-mentioned feedback unit could also provide a feedback to the user if the ultrasound probe is not correctly moved, i.e. not along a substantially straight line,  and Elenbaas – Figs. 5 and 6 displaying images – it would have been obvious). 
Furthermore Elenbaas, in the same field of ultrasound imaging methods, teaches combining the first image and the second image side-by-side at edges of the first and second images (Elenbaas – Figs. 5 and 6 displaying images 212 and 214 combined side by side at the edges). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the method of Shen with that of Kim in order to remove noise from images via edge identification techniques (Kim – [0008]) and further modify the method of Shen with that of Elenbaas for improved perceptibility and enhancing the use of acquired image data (Elenbaas – [0003]). 
Regarding claim 17, the modified device of Shen teaches displaying the first and second images side-by-side on the display screen prior to combining the first and second images (Elenbaas – [0033] “According to another exemplary embodiment, an interface unit is provided, which interface unit is adapted for the selection of the first image and the second image by the user” – it is known to one having ordinary skill in the art that for the users to select the images the images must be displayed on the screen, furthermore, fig. 5 depicts two images shown together side by side). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the device of Shen with that of Elenbaas 
Regarding claim 18, the modified device of Shen teaches identifying reference points in each of the first image and the second image (Elenbaas [Abstract]: “c) determining a boundary connecting sector connecting adjacent boundaries of the first image and the second image”). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the device of Shen with that of Elenbaas for the same reasons as identified in claim 14.
Regarding claim 19, the modified device of Shen teaches combining the first image and the second image is in response to a matching value being greater than a threshold matching value (Kim – [0011]: “The matching of the blocks may include determining that a block in the reference tissue edge image matches a corresponding block in the first tissue edge image or the second tissue edge image if a normalized cross-correlation (NCC) indicating a similarity between the two blocks is greater than a threshold indicating that the two blocks match each other”) wherein the matching value is calculated based on an offset between the first and second images in the first plane and the second plane (Kim – [0089]: “To detect similar blocks by block matching, normalized cross-correlation (NCC) may be used. If an NCC value is large, a similarity between two images is also large” – it is known to one having ordinary skill in the art that if a similarity is increases, the offset or “difference” is decreased). It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the method of Shen with that of Kim to user thresholds to enhance an image quality of the ultrasound images (Kim – [0006]).
(Kim – [0070]: “the tissue edge image generator 207 generates vertical and horizontal gradient images with respect to each pixel in the ultrasound image”)  wherein the matching value decreases as the difference increases (Kim – [0070]: “…a large difference between two eigenvalues indicates a large gradient in one direction, and thus it is determined that a corresponding pixel corresponds to an edge of a tissue component in an object to be diagnosed…therefore a difference between the two gradient values, i.e., an eigenvalue difference, is small, and thus it is determined that a corresponding pixel does not correspond to the edge of the tissue component in the object to be diagnosed”) It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to further modify the method of Shen with that of Kim in order to use pixel value information to generate a plurality of tissue edge images respectively corresponding to the 2D ultrasound images (Kim – [0057]).

Claims 15 and 16 are under 35 U.S.C. 103 as being unpatentable over Elenbaas (US 20120176406 A1) in view of Kim (US 20130018265 A1) and further in view of Kato et al. (US 20190150894 A1). 

Regarding claim 15, the modified system of Elenbaas teaches the method substantially as claimed in claim 14. The modified device of Elenbaas does not teach, instructing a user to navigate the probe in the first plane using an arrow.
However, Kato, in the same field of ultrasound imaging, teaches instructing the user the direction to navigate the ultrasound probe in the first plane further comprises an arrow ([0087]: “ For example, the guide image corresponds to an image of an arrow mark”), further comprising increasing a size of the arrow to increase an instructed amount in which the ultrasound probe is desired to move ([0087]: “…the guide image corresponds to an image of an arrow mark having a size corresponding to an amount of a movement or a rotation and having a direction corresponding to a direction of the movement, the rotation, or an inclination”) wherein the first plane is parallel to a scanning surface  (it is known to one having ordinary skill in the art that rotation occurs on a horizontal plane and a  horizontal plane is parallel to the scanning surface).
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the device of Elenbaas with that of Kato to provide the user with a visual indication, such as an arrow, so that the user could easily follow the direction on where to move the probe.  

Regarding claim 16, the modified system of Elenbaas teaches the method substantially as claimed in claim 14. The modified device of Elenbaas does not teach, instructing a user to navigate the probe in the second plane using an arrow.
However, Kato, in the same field of ultrasound imaging, teaches instructing the user the direction to navigate the ultrasound probe in the second plane further comprises an arrow  ([0087]: “ For example, the guide image corresponds to an image of an arrow mark”), the method further comprising decreasing a size of the arrow to decrease an instructed pressure which is desired to be applied to the ultrasound probe ([0087]: “…the guide image corresponds to an image of an arrow mark having a size corresponding to an amount of a movement or a rotation and having a direction corresponding to a direction of the movement, the rotation, or an inclination” – it is known to one having ordinary skill in the art that change of an inclination or tilt would change the pressure of the probe on the surface), wherein the second plane is perpendicular to the first plane (it is known to one having ordinary skill in the art that the rotation plane – horizontal plane and tilt/pressure plane – vertical plane, are perpendicular), wherein an amount of size decrease is based on ultrasound volume data ([0084] – “The information for guiding is used to guide a position of the probe 102 and an inclination of the probe 102 relative to the object to a target state. Specifically, first, in the second obtainment mode, the position obtaining unit 302 obtains positional information of the probe 102 based on positional information supplied from the detection unit 103 and [0073]: “3D positional information [“ultrasound volume data”] of the probe 102”).  
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the device of Elenbaas with that of Kato to provide the user with a visual indication, such as an arrow, so that the user could easily follow the direction on where to move the probe.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)……….. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(a)(2)  
        2 See MPEP 2106.05(g)